DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 1/28/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang (US20210064030)

Regarding claim 1, Jiang teaches a communication consistency system for an autonomously operated vehicle, comprising: one or more internal sensors configured to detect body language of an occupant of the vehicle; (Jiang [0016] “the driver interface 110 may be coupled to a driver monitoring system (DMS) to receive the driver's signal including driver face detection, eye status, fatigue level, gaze vector, gaze point, attention status (on-road or off-road), distraction status, driver presence, and/or driver identity”) one or more processors; and a memory communicably coupled to the one or more processors and storing: a drive module including instructions that when executed by the one or more processors cause the one or more processors to obtain a trajectory plan for the vehicle; (Jiang [0022] “The processing unit 130 is coupled to the driver interface 110, and the sensing unit 120. The processing unit 130 may process the input signals, data and instructions. In one embodiment, the processing unit 130 may be a hardware module comprising one or more central processing unit (CPU), microcontroller(s), ASIC, or a combination of above but is not limited thereof. In one embodiment, the processing unit 130 is one of the functional modules of an automotive electronic control unit (ECU).”. See also Jiang [0023] “The processing unit 130 may perform image recognition signal processing, data fusion, path planning, and vehicle control”.) a monitoring module including instructions that when executed by the one or more processors cause the one or more processors to analyze sensor data from the one or more internal sensors to determine a verbal or non-verbal communication indication by the occupant; (Jiang [0023] “the processing unit 130 is configured to analyze the captured images received via the driver interface 110, and perform facial detection, facial expression recognition, head pose detection, gaze detection/tracking, point of interest recognition, body skeleton recognition, gesture recognition, and/or other biometric recognitions on the captured images. In some embodiments, the processing unit 130 further performs voice recognition, speech recognition, or natural language processing based on the recorded voice or speech. In some other embodiments, the processing unit 130 further monitors or determines a status such as driver fatigue, distraction, and attention based on the biological signal received via the driver interface 110”.) and a controller module including instructions that when executed by the one or more processors cause the one or more processors to detect an inconsistency between the verbal or non-verbal communication indication and the trajectory plan and: 1) modify the trajectory plan to form a modified trajectory plan aligned with the verbal or non-verbal communication indication, or 2) transmit a notification to the occupant prompting the occupant to adjust the verbal or non- verbal communication indication. (See Jiang fig 1, item 130 and fig 3, items 320 – 340, Jiang [0037] “In action 340, the processing unit updates the route 

Regarding claim 7, Jiang teaches the communication consistency system of claim 1, wherein the monitoring module determines the verbal or non-verbal communication indication based on one or more of: an eye gaze direction of the occupant, a head motion of the occupant, and a hand gesture of the occupant. (Jiang [0016] “the driver interface 110 may be coupled to a driver monitoring system (DMS) to receive the driver's signal including driver face detection, eye status, fatigue level, gaze vector, gaze point, attention status (on-road or off-road), distraction status, driver presence, and/or driver identity”. See also Jiang [0023] “the processing unit 130 is configured to analyze the captured images received via the driver interface 110, and perform facial detection, facial expression recognition, head pose detection, gaze detection/tracking, point of interest recognition, body skeleton recognition, gesture recognition, and/or other biometric recognitions on the captured images. In some embodiments, the processing unit 130 further performs voice recognition, speech recognition, or natural language processing based on the recorded voice or speech”.)

Regarding claims 8 and 14, the claims are directed towards a method that is configured to the communication consistency system as claimed in claims 1 and 7. The cited portions of Jiang used in the rejection of claims 1 and 7 discloses where the system performs the claimed method as cited in claims 8 and 14. Therefore claims 8 and 14 are rejected under the same rational as claims 1 and 7.

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20210064030) in view of Breedvelt-Schouten (US 10821886)

Regarding claim 2, Jiang teaches the communication consistency system of claim 1, further comprising: one or more environment sensors configured to detect one or more aspects of an environment outside of the vehicle, (Jiang [0020] “The sensing unit 120 may be arranged around the vehicle capable of sensing surrounding objects and road context. See also Jiang [0025] “the processing unit 130 analyzes the data from LiDAR, radar, and ultrasonic sensors to generate the point cloud, vector map, and cost map of the vehicle surroundings”.)

 wherein the controller module further includes instructions to determine an accident potential based on an analysis of sensor data from the one or more environment sensors and the modified trajectory plan, the accident potential indicating a likelihood of the modified trajectory plan resulting in an accident occurring, and wherein the controller module further includes instructions to transmit a notification to the occupant prompting the occupant to adjust the verbal or non-verbal communication indication upon determining that the modified trajectory plan results in the accident potential exceeding a threshold value.

However, Breedvelt-Schouten discloses wherein the controller module further includes instructions to determine an accident potential based on an analysis of sensor data from the one or more environment sensors and the modified trajectory plan, the accident potential indicating a likelihood of the modified trajectory plan resulting in an accident occurring, and wherein the controller module further includes instructions to transmit a notification to the occupant prompting the occupant to adjust the verbal or non-verbal communication indication upon determining that the modified trajectory plan results in the accident potential exceeding a threshold value. (See Breedvelt-Scouten Col. 4, lines 31 – 61 that details the scenario where sensor data between two vehicles is analyzed and a determination that an accident is a possibility prompts the system to transmit a notification to the driver of the vehicle)

It would have been obvious to one of ordinary skill in the art to modify the communication system as taught in Jiang with the learnings of Breedvelt-Scouten to have a system where the driver intention is communicated to the pedestrian and vehicles in the vicinity of the autonomously driven vehicle as taught in Jiang to provide the advantage of road safety with the available features of the vehicle.

the communication consistency system of claim 2, wherein the one or more aspects of the environment outside of the vehicle include one or more of: trajectory of one or more other vehicles, trajectory of one or more pedestrians, position of one or more stationary objects, weather conditions, road conditions, and lighting conditions. (Jiang [0021] “The traffic condition may include, but not limited to, information about an object, an obstacle, a vehicle, a pedestrian, a traffic signal, a traffic sign, a speed limit, a road, a lane, an intersection, current traffic flow, a traffic context, and rules of the road”.)

Regarding claim 4, modified Jiang teaches the communication consistency system of claim 2, further comprising: one or more external communication devices, wherein the controller module further includes instructions to control the one or more external communication devices to indicate a vehicle behavior in accordance with the trajectory plan when the trajectory plan is not modified. (See Breedvelt-Schouten, Col. 2, lines 31 – 61 where the system controls the external lights as the vehicle approaches an intersection with another vehicle simultaneously to notify the other oncoming vehicle of a possible risk based on the path trajectory of the vehicle and the driver’s gaze direction detected by the camera. See also Jiang [0050] “after the traffic condition perception is performed (e.g., in block 820) and the driver's intention is determined (e.g., in block 810), the processing unit determines the en-route goal according to the driver's intention and the traffic condition (e.g., in block 830). For instance, when the driver's intention is going to at a place, the processing unit may calculate the cost function in accordance with efficiency, comfort, and safety constraints, for determining the en-route goal that best meet driver's intention. Based on the en-route goal, the processing unit plans the route (e.g., in block 840), and provides motion control instructions (e.g., in block 850) to guide the vehicle to travel along the route”.)

the communication consistency system of claim 2, further comprising: one or more external communication devices, wherein the controller module further includes instructions to control the one or more external communication devices to indicate a vehicle behavior in accordance with the modified trajectory plan when the trajectory plan is modified. (See Breedvelt-Schouten, Col. 2, lines 31 – 61 where the system controls the external lights as the vehicle approaches an intersection with another vehicle simultaneously to notify the other oncoming vehicle of a possible risk based on the path trajectory of the vehicle and the driver’s gaze direction detected by the camera. See also Jiang [0052] “the instant traffic condition may vary, the en-route goal may be updated in response to the instant traffic condition. For instance, during traveling along the planned route, when a change of the traffic condition is detected or a collision is predicted or at a high chance of endangering the safety of the driver and passengers, the processing unit could change/update the en-route goal to avoid the possible accident. In these cases, the en-route goal could be changed/updated to a safer one”.)

Regarding claim 6, modified Jiang teaches the communication consistency system of claim 5, wherein the one or more external communication devices include one or more of: headlights, one or more secondary lights, a display panel, and an audio device. (See Breedvelt-Schouten, see fig 2, items 103-1 and 103-2, See Jiang Col. 3, lines 48-52 that describe the lights located on the vehicle exterior that can indicate a warning.)

Regarding claims 9 -13, the claims are directed towards a method that is configured to the communication consistency system as claimed in claims 2 - 6. The cited portions of Jiang used in the rejection of claims 2 - 6 discloses where the system performs the claimed method as cited in claims 9 - 13. Therefore claims 9 -13 are rejected under the same rational as claims 2 - 6.

Regarding claims 16 - 19, the claims are directed towards a non-transitory computer readable medium that is configured to the communication consistency system as claimed in claims 2 - 6. The cited portions of Jiang used in the rejection of claims 2 - 6 discloses where the non-transitory computer readable medium performs the claimed function as cited in claims 16 - 19. Therefore claims 16 - 19 are rejected under the same rational as claims 2 - 6.


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward systems and methods for vehicle communication consistency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B                              

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661